Citation Nr: 9908684	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-27 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to special monthly death pension benefits for the 
surviving spouse of the veteran based on the need for the 
regular aid and attendance of another person or on account of 
being housebound.


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel



INTRODUCTION

The appellant is the widow of a veteran who served on active 
duty from April 1945 to February 1946.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a June 1997 rating 
decision from the San Juan, Puerto Rico, Regional Office 
(RO).  The appellant is unrepresented in this appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant's disabilities do not render her unable to 
care for her daily needs without the regular aid and 
attendance of another person, or render her unable to protect 
herself from the hazards and dangers incident to her daily 
environment.

3.  The appellant is not shown to be confined to her dwelling 
or immediate premises.



CONCLUSION OF LAW

The criteria for special monthly death pension benefits based 
on the need for the regular aid and attendance of another 
person or on account of being housebound have not been met.  
38 U.S.C.A §§ 1502(b), 1541(d), 5107 (West 1991); 38 C.F.R. 
§§ 3.351, 3.352(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the appellant's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that she has presented a claim, which is plausible.  
The Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the appellant 
is required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

The appellant contends that due to the disabilities involving 
the left leg and pain in her right knee she needs assistance 
of family members.  She states that she is confined to her 
home and immediate premises.  

Applicable statutory and regulatory provisions stipulate that 
an increased rate of pension is appropriate when an otherwise 
eligible surviving spouse of a veteran of war is in need of 
regular aid and attendance.  See 38 U.S.C.A. § 1521(d) (West 
1991).  These provisions require that such an appellant be a 
patient in a nursing home on account of mental or physical 
incapacity, or helpless or blind, or nearly so helpless or 
blind as to need the regular assistance of another person.  
38 U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. § 3.351 (1998).

These regulations specifically require that determinations as 
to the need for aid and attendance be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: Inability of the claimant to dress or undress 
herself or to keep herself clean and presentable; frequent 
need to adjust a special prosthetic or orthopedic appliance 
which by reason of the particular disability cannot be 
accomplished without assistance; inability of the claimant to 
feed herself through loss of coordination of the upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity (either physical or 
mental) that requires care and assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
her daily environment. "Bedridden" will be a proper basis for 
this determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  The Board points out that it is not 
required that all of these criteria must be present before a 
favorable decision may be made.  The particular personal 
functions, which the claimant is unable to perform, should be 
considered in connection with her situation as a whole.  It 
is only necessary that the evidence demonstrate that the 
claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a) (1998).

Regulatory provisions also provide for special monthly 
pension in circumstances wherein a surviving spouse who is 
not in need of regular aid and attendance is deemed to be 
housebound.  These provisions, at 38 C.F.R. § 3.351(f) 
(1998), stipulate that the annual rate of death pension 
payable to a surviving spouse who does not qualify for an 
annual rate based on the need for regular aid and attendance 
shall be increased if the surviving spouse is permanently 
housebound by reason of disability.  The "permanently 
housebound" requirement is met when the surviving spouse is 
substantially confined to her home or immediate premises by 
reason of disability or disabilities which it is reasonably 
certain will remain throughout the surviving spouse's 
lifetime.  38 U.S.C.A § 1541(e); 38 C.F.R. § 3.351(f) (1998).


A review of the evidence shows that in a statement from Julio 
A. Santos, Jr., M.D., dated in April 1997, the private 
physician notes that the appellant was a 59-year-old patient 
with a trophic ulcer on her left leg and ankle secondary to 
venous insufficiency due to varicose veins.  The private 
physician concluded that the appellant was unable to perform 
regular duties as a housewife and was apparently dependent on 
others for household chores.

The appellant was administered a VA aid and 
attendance/housebound examination in June 1997.  The examiner 
indicated that she arrived by public car.  She was oriented, 
alert and coherent.  The examiner reported that she walked 
alone without assistance or aid.  At that time, the appellant 
stated that she lived in her own house with her daughter.  
She reported a history of left leg and ankle ulcer of 
approximately 33 years duration, with large varicose veins of 
approximately 40 years duration.  She also reported that she 
underwent vein stripping 10 years previously and 
salpingectomy 30 years previously.  The appellant complained 
of pain in the left leg with cramps and numbness, an open 
ulcer in the left ankle, which was oozing and granulated at 
the base and pain in the right knee.  It was reported that 
refractive error was corrected with glasses.

On examination, the appellant had satisfactory build and 
state of nutrition.  Her posture was erect and she limped on 
the left leg.  She had degenerative joint disease of the 
upper extremity joints with satisfactory movement and 
coordination.  She also had a chronic deep ulcer with 
granulation on the left leg medial malleolus aspect with 
large ulcer scars and atrophic skin, an unhealed ulcer, 
symptomatic large tortuous varicose veins on both legs, and 
degenerative joint disease of both knees.  She further had 
degenerative joint disease of the vertebral spine.  She was 
able to ambulate satisfactory on locomotion and coordination.  
The examiner stated that the appellant sometimes needed help 
due to the pain in her left leg.  The examiner stated that 
she was independent to self-care. 

It was noted that the appellant would bed rest or sat on a 
typical day.  She watched television and she sometimes 
prepared breakfast in the morning.  She was sedentary the 
rest of the day.  The diagnoses were chronic deep ulcer in 
the left leg medial malleolus aspect with large ulcer scars 
and atrophic skin, large tortuous varicose veins on both 
legs, symptomatic, degenerative joint disease, arthritis, and 
allergic rhinitis.

To summarize, lay statements describing the symptoms of a 
disability are considered to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  However, these 
statements must be viewed in conjunction with the objective 
medical evidence and the pertinent rating criteria. 

The Board has considered the statement form her private 
physician, indicating that she was unable to perform regular 
duties as a housewife and was apparently dependent on others 
for household chores.  In this regard, the evidence 
demonstrates that the appellant resides in her own home with 
her daughter.  the recent VA aid and attendance 
examination/housebound examination showed that she sometimes 
needed help due to pain in her left leg.  However, the 
examiner indicated that she was independent to self-care.  
The examination showed that the appellant limped on her left 
leg.  However, her ability to walk was described as 
satisfactory.  Additionally, although the appellant was 
diagnosed with degenerative joint disease involving multiple 
joints, the VA examiner indicated that the upper extremities 
had satisfactory movement and coordination.

After a review of the record, the Board finds that the 
evidence does not show that the appellant has either physical 
or mental disabilities which require care or assistance of 
another individual on a regular basis to provide her daily 
needs or to protect her from hazards or dangers incident to 
her daily environment.  The evidence does not show that she 
is blind or the she is bedridden.  Although, the examiner 
indicated she would bed rest during the day, and was 
sedentary, it was also stated that sometimes she prepared 
breakfast and her locomotion and coordination were 
satisfactory.  Additionally, there is no indication that she 
is confined to her home or the immediate premises. 

Accordingly, it is the Board's judgment that the 
preponderance of the evidence does not establish that the 
appellant requires the regular aid and attendance of another 
person, or does it show that she is housebound as a result of 
her disabilities.  Therefore, the Board concludes that 
additional death pension benefits for a surviving spouse 
based on the need for regular aid and attendance of another 
person or on account of being housebound are not warranted.


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or by reason of 
being housebound is denied.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

